Case 3:17-cv-00569-AJB-NLS Document 158 Filed 06/17/21 PageID.3340 Page 1 of 22



   1   Daniel P. Struck, Pro Hac Vice
       Ashlee B. Hesman, Pro Hac Vice
   2   Timothy M. Ray, Pro Hac Vice
       STRUCK LOVE BOJANOWSKI & ACEDO, PLC
   3   3100 W. Ray Road, Suite 300
       Chandler, Arizona 85226-2473
   4   Telephone: (480) 420-1600
       Fax: (480) 420-1696
   5   dstruck@strucklove.com
       ahesman@strucklove.com
   6   tray@strucklove.com
   7   LAW OFFICE OF ETHAN H. NELSON
       Ethan H. Nelson, CA Bar #262448
   8   4 Park Plaza, Suite 1025
       Irvine, California 92614
   9   Telephone: (949) 229-0961
       Cell: (801) 330-0463
  10   Fax: (949) 861-7622
       ethannelsonesq@gmail.com
  11
       Attorneys for Defendants CoreCivic, Inc.
  12   and Landin
  13                      IN THE UNITED STATES DISTRICT COURT
  14
                           SOUTHERN DISTRICT OF CALIFORNIA
  15
       Estate of Gerardo Cruz-Sanchez, by and          NO. 3:17-cv-00569-AJB-NLS
  16   through his successor-in-interest Paula
       Garcia Rivera; and Paula Garcia Rivera,         CORECIVIC DEFENDANTS’
  17   individually and in her capacity as             RULE 26(a)(3) PRETRIAL
       successor-in-interest,                          DISCLOSURE
  18
                                         Plaintiffs,
  19                 v.                                Judge: Honorable Anthony J. Battaglia
  20   United States of America; CoreCivic,
       Inc. formerly known as Corrections
  21   Corporation of America (CCA); C.O.
       Landin, in his individual and official
  22   capacities; and Does 1-30, inclusive,
  23                                   Defendants.
  24
  25          Defendants CoreCivic, Inc. and Landin (“CoreCivic Defendants”), in
  26   accordance with Fed. R. Civ. R. 26(a)(3) and the Court’s May 7, 2021 Amended
  27   Scheduling Order (Dkt. 152) submit their Pretrial Disclosures relating to
  28
       CoreCivic’s Rule 26(a)(3) Disclosure                  3:17-cv-00569-AJB-NLS
Case 3:17-cv-00569-AJB-NLS Document 158 Filed 06/17/21 PageID.3341 Page 2 of 22



   1   information about the evidence they may present at trial other than solely for
   2   impeachment.
   3   I.     NAMES AND, IF NOT PREVIOUSLY PROVIDED, THE ADDRESS
              AND TELEPHONE NUMBER OF EACH WITNESS.1
   4
              A.     Witnesses CoreCivic Defendants Expect to Present. 2
   5
                     1.     Defendant D. Landin
   6
                     Defendant D. Landin was, at all relevant times, employed by
   7
       CoreCivic as a Detention Officer (“DO”) at the Otay Mesa Detention Center
   8
       (“OMDC”). Defendant Landin will testify regarding the dates and times he was
   9
       assigned to work in Decedent’s housing unit and his relevant actions during
  10
       Decedent’s detention at OMDC. He will also testify that he did not observe any
  11
       detainee in Decedent’s housing unit, (including Decedent) with blood-soaked sheets
  12
       or clothing, or coughing up blood in the common area, and that if he had, he would
  13
       have activated an emergency response, which would have included response by
  14
       medical personnel.       Defendant Landin will also testify regarding the various
  15
       avenues by which detainees may access medical care at OMDC, consistent with his
  16
       experience and observations while working at OMDC. Defendant Landin will
  17
       further testify that DOs’ responsibility in providing access to medical care is limited
  18
       to providing sign-in sheets for detainees to request to go to sick call, escorting
  19
       1
          CoreCivic Defendants have previously provided addresses for all witnesses in
  20   their Rule 26(a)(1) and (2) Disclosure Statements. Due to the security-sensitive
       nature of listing current or former correctional employees’ addresses and telephone
  21   numbers in publicly filed documents, all such individuals should be contacted
       through counsel. Undersigned counsel will accept service of any proper trial
  22   subpoena for any individual defendant he represents, as well as any current
       employee of CoreCivic who is listed in this disclosure. Defense counsel will also
  23   attempt to contact any former employee to obtain authorization to accept service of
       any trial subpoena requested by Plaintiff’s counsel, and if contact with the former
  24   employee cannot be made or authorization to accept service provided, will provide
       Plaintiff’s counsel with the last known contact information for former employees
  25   pursuant to the Protective Order in this matter.
       2
  26     By listing expected and potential witnesses, CoreCivic Defendants do not
       guarantee that any particular witness will be called. Plaintiff should not rely on this
  27   list as an indication that any particular witness will be called and is responsible for
       ensuring that any of CoreCivic Defendants’ witnesses she wishes to call are
  28   subpoenaed.
       CoreCivic’s Rule 26(a)(3) Disclosure       2       3:17-cv-00569-AJB-NLS
Case 3:17-cv-00569-AJB-NLS Document 158 Filed 06/17/21 PageID.3342 Page 3 of 22



   1   detainees to medical for appointments, calling medical for instruction when a
   2   detainee approaches staff with a medical question or issue, and calling for
   3   assistance and rendering first aid when a detainee appears to be experiencing a
   4   medical emergency.      He is also expected to testify regarding any personal
   5   knowledge he may have of the Decedent or the events giving rise to this lawsuit. In
   6   addition, Defendant Landin will testify regarding his deposition testimony.
   7               2.     Assistant Warden Dennis Morris
   8         At all relevant times, Mr. Morris was the Assistant Warden at OMDC.
   9   Assistant Warden Morris is expected to testify regarding CoreCivic customs,
  10   policies, and practices as they relate to the roles and responsibilities of unit-team
  11   personnel in observing and interacting with the detainees, orienting and assisting
  12   detainees, and maintaining the safe and orderly operation of the housing units. Mr.
  13   Morris may also be called to testify regarding the training CoreCivic provided to its
  14   employees, including training on DOs’ duties and responsibilities as they relate to
  15   detainee access to medical care and medical interventions. Such testimony may
  16   include the specific training received by Defendant Landin. Mr. Morris may be
  17   called to testify regarding his knowledge regarding the interplay between CoreCivic
  18   and ICE Health Service Corps, the avenues through which detainees may access
  19   medical care, as well as the ease by which medical care is accessible to detainees.
  20   Such testimony may include specifics as to the volume of medical appointments at
  21   OMDC during the relevant timeframe. Further, Mr. Morris will testify that no one
  22   working at OMDC on February 22, 2016 matches the description of a “heavyset
  23   blond gentleman” that Jonathan Frank described during his December 4, 2017
  24   deposition. Mr. Morris will also testify regarding the retention period for video
  25   surveillance footage at OMDC. In addition, Mr. Morris may be called to testify
  26   regarding any CoreCivic policies, procedures, and practices which may be relevant
  27   to Plaintiff’s claims. Mr. Morris is also expected to testify regarding any personal
  28   knowledge he may have of the decedent or the events giving rise to this lawsuit
       CoreCivic’s Rule 26(a)(3) Disclosure 3       3:17-cv-00569-AJB-NLS
Case 3:17-cv-00569-AJB-NLS Document 158 Filed 06/17/21 PageID.3343 Page 4 of 22



   1   including, but not limited to, any observations, interactions, or communications he
   2   may have had with the decedent or other inmates in decedent’s assigned housing
   3   unit during the decedent’s detention at OMDC.
   4                 3.     Owen J. Murray, D.O., M.B.A.
                            Vice President, Offender Health Services
   5                        Correctional Managed Care
                            University of Texas Medical Branch at Galveston
   6                        301 University Boulevard
                            Galveston, Texas 77555-1008
   7                        (936) 494-4172
   8          Dr. Murray is a certified Correctional Health Care Professional and is a
   9   licensed, Board Certified Family Physician. He is expected to testify regarding the
  10   correctional medicine standard of care applicable to OMDC and similar facilities,
  11   the adequacy of access to health care for detainees at OMDC, to include the specific
  12   access afforded to Decedent. In addition, he is expected to testify as to the DO
  13   training provided by CoreCivic as required by the compliance standards.         Dr.
  14   Murray will testify regarding his Initial and Rebuttal Expert Reports, and the
  15   documents he reviewed in preparation of drafting them.
  16                 4.     Joseph B. Marzouk, M.D., FACP
                            Infectious Disease Specialist
  17                        4096 Peidmont Avenue, Suite 911
                            Oakland, California 94611
  18                        (510) 835-6225
  19          Dr. Marzouk is certified in Internal Medicine, Internal Medicine, Infectious
  20   Diseases, Infection Control and an HIV Specialist.       He is expected to testify
  21   regarding the progression of illnesses such as Pneumonia, Respiratory Distress
  22   Syndrome and Subcutaneous emphysema; the variations of these diseases; the
  23   symptoms Decedent exhibited, and the timing of the Decedent’s arrival in the
  24   medical facility and his admittance to Scripps Mercy Hospital–Chula Vista.
  25   Dr. Marzouk will testify regarding his Rebuttal Expert Report and the documents
  26   he reviewed in preparation of drafting it.
  27
  28
       CoreCivic’s Rule 26(a)(3) Disclosure         4   3:17-cv-00569-AJB-NLS
Case 3:17-cv-00569-AJB-NLS Document 158 Filed 06/17/21 PageID.3344 Page 5 of 22



   1           B.   Witnesses CoreCivic Defendants May Call If The Need Arises.
   2                1.     Assistant Warden (formerly Chief) J. Roemmich
   3           Assistant Warden Roemmich is employed by CoreCivic, Inc. and formerly
   4   served as the Chief of Security and subsequently an Assistant Warden at the
   5   OMDC. Mr. Roemmich is expected to testify regarding CoreCivic’s customs,
   6   policies, and practices relating to roles and responsibilities of DOs in terms of
   7   making safety and security rounds, observing and interacting with detainees,
   8   logging facility activities, responding to medical emergencies, and maintaining the
   9   safe and orderly operation of the housing units. Assistant Warden Roemmich may
  10   also be called to testify regarding the training CoreCivic provided to its DOs,
  11   including the specific training Defendant Landin received.         Assistant Warden
  12   Roemmich may be called to testify regarding his knowledge of the interactions
  13   between CoreCivic in providing detainee housing and safety and the ICE Health
  14   Service Corps in providing detainee medical care at OMDC, as well as the avenues
  15   through which detainees may access medical care. In addition, Assistant Warden
  16   Roemmich may be called to testify regarding any CoreCivic or facility policies,
  17   procedures, and practices which may be relevant to this lawsuit.
  18                2.    Quality Assurance Manager B. Soria
  19                Ms. Soria is, and was at all relevant times, employed by CoreCivic as
  20   the Quality Assurance Manager at OMDC. Ms. Soria is expected to testify that as
  21   part of her responsibilities, she was the Facility Grievance Officer during the
  22   relevant time period and oversaw the administrative remedies available to detainees
  23   at OMDC to address complaints, including those related to the provision of medical
  24   care.    Ms. Soria is expected to testify regarding the available administrative
  25   remedies at OMDC, the process through which detainees can utilize those remedies,
  26   and will testify that no administrative remedy or complaint was filed by Decedent
  27   or any other detainee relating to the alleged actions of DO Landin or any other
  28   CoreCivic employee. Ms. Soria may be called to testify regarding any personal
       CoreCivic’s Rule 26(a)(3) Disclosure 5      3:17-cv-00569-AJB-NLS
Case 3:17-cv-00569-AJB-NLS Document 158 Filed 06/17/21 PageID.3345 Page 6 of 22



   1   knowledge she may have of the Decedent or the events giving rise to this lawsuit
   2   including, but not limited to, any observations, interactions, or communications she
   3   may have had with the Decedent or other inmates in Decedent’s assigned housing
   4   unit during Decedent’s detention at OMDC.
   5                3.     Chief V. Sawyer
   6         Ms. Sawyer is employed by CoreCivic as the Chief of Unit Management at
   7   OMDC. Chief Sawyer is expected to testify regarding CoreCivic customs, policies,
   8   and practices relating to roles and responsibilities of unit team personnel in
   9   observing and interacting with the detainees, orienting and assisting detainees, and
  10   maintaining the safe and orderly operation of the detainee housing units. She may
  11   also be called to testify regarding the training provided by CoreCivic to its
  12   employees in general. She may be called to testify regarding her knowledge of the
  13   interactions between CoreCivic in providing detainee housing and safety and the
  14   ICE Health Service Corps in providing detainee medical care at OMDC, as well as
  15   the avenues through which detainees may access medical care. In addition, Chief
  16   Sawyer may be called to testify regarding any CoreCivic or facility policies,
  17   procedures, and practices which may be relevant to this lawsuit. Chief Sawyer is
  18   also expected to testify regarding any personal knowledge she may have of the
  19   events giving rise to this lawsuit.
  20                4.     Unit Manager D. Gillespie
  21         Mr. Gillespie was employed at all relevant times by CoreCivic as a Unit
  22   Manager at OMDC and oversaw operations of J-Pod during Decedent’s detention at
  23   OMDC. Mr. Gillespie may be called to testify regarding his knowledge of the
  24   interactions between CoreCivic in providing detainee housing and safety and the
  25   ICE Health Service Corps in providing detainee medical care at OMDC, as well as
  26   the avenues through which detainees may access medical care. In addition, Mr.
  27   Gillespie is also expected to testify regarding any personal knowledge he may have
  28   of the Decedent or the events giving rise to this lawsuit, including but not limited
       CoreCivic’s Rule 26(a)(3) Disclosure    6         3:17-cv-00569-AJB-NLS
Case 3:17-cv-00569-AJB-NLS Document 158 Filed 06/17/21 PageID.3346 Page 7 of 22



   1   to, any observations, interactions, or communications he may have had with the
   2   Decedent or other inmates in decedent’s assigned housing unit during the
   3   decedent’s detention at OMDC.
   4                 5.    Detention Counselor B. Williams
   5                 Ms. Williams is, and was at all relevant times, employed by CoreCivic
   6   as a Detention Counselor at OMDC. Counselor Williams may be called to testify
   7   regarding her knowledge of the interactions between CoreCivic in providing
   8   detainee housing and safety and the ICE Health Service Corps in providing detainee
   9   medical care at OMDC, as well as the avenues through which detainees may access
  10   medical care. In addition, Counselor Williams is also expected to testify regarding
  11   any personal knowledge she may have of the Decedent or the events giving rise to
  12   this lawsuit, including but not limited to, any observations, interactions, or
  13   communications she may have had with Decedent or other inmates in Decedent’s
  14   assigned housing unit during the Decedent’s detention at OMDC.
  15                 6.    DO T. Castrejon
  16           Ms. Castrejon is, and was at all relevant times, employed by CoreCivic as a
  17   Detention Officer at OMDC. Ms. Castrejon was an officer in Health Services on
  18   February 26, 2016. She may be called to testify regarding her knowledge of the
  19   medical logbook on that date, medical emergencies, the role of an officer when
  20   assigned to Health Services, and the role of the ERT team. In addition, Ms.
  21   Castrejon will testify regarding the ease of access for detainees to obtain medical
  22   care.
  23                 7.    Jeremy Nobleza
  24           At all relevant times, Mr. Nobleza was a Captain at OMDC. He will testify
  25   regarding the training provided to CoreCivic DOs at OMDC, including the training
  26   provided to Defendant Landin. He will also testify regarding the subjects of his
  27   deposition. To the extent that Mr. Nobleza is unavailable to testify in person,
  28   CoreCivic Defendants reserve the right to designate and present testimony from his
       CoreCivic’s Rule 26(a)(3) Disclosure    7        3:17-cv-00569-AJB-NLS
Case 3:17-cv-00569-AJB-NLS Document 158 Filed 06/17/21 PageID.3347 Page 8 of 22



   1   November 14, 2017 Videotaped Deposition in this matter, as well as admit any
   2   deposition exhibits which are discussed within any designated portions of that
   3   deposition.
   4                 8.     Noe Lopez, PA
   5          Mr. Lopez was a Physician’s Assistant with ICE Health Services Corp
   6   (“IHSC”) who provided medical care during the time the Decedent was detained at
   7   OMDC. He is expected to testify regarding the treatment he provided to the
   8   Decedent including, but not limited to, care provided during his response to the
   9   medical emergency called on February 26, 2016, involving the Decedent and his
  10   decision to call off the emergency.       He is expected to testify regarding the
  11   Decedent’s condition on February 26, 2016, any conversations with the Decedent,
  12   and communications with any other medical personnel or CoreCivic employees
  13   regarding the Decedent.
  14                 9.     Jennifer Moreno, LVN
  15          Ms. Moreno was a Licensed Vocational Nurse employed by IHSC during the
  16   time Decedent was detained at OMDC. She is expected to testify regarding the
  17   treatment she provided to Decedent including, but not limited to, care provided
  18   during her response to the medical emergency called on February 26, 2016, as well
  19   as the Decedent’s refusal to go to medical. She is also expected to testify regarding
  20   the Decedent’s condition on February 26, 2016, any conversations with the
  21   Decedent, and communications with any other medical personnel or CoreCivic
  22   employees regarding the Decedent. In addition, it is expected that Ms. Moreno will
  23   testify regarding the contents of her depositions. To the extent that Ms. Moreno is
  24   unavailable to testify in person, CoreCivic Defendants reserve the right to designate
  25   and present testimony from his March 27, 2018 Videotaped Deposition in this
  26   matter, as well as admit any deposition exhibits which are discussed within any
  27   designated portions of that deposition.
  28
       CoreCivic’s Rule 26(a)(3) Disclosure      8       3:17-cv-00569-AJB-NLS
Case 3:17-cv-00569-AJB-NLS Document 158 Filed 06/17/21 PageID.3348 Page 9 of 22



   1                 10.   Tobe Propst, M.D.
   2         Dr. Propst was, at all relevant times, employed by Defendant United States
   3   and was the Clinical Director at OMDC. Dr. Propst may be called to testify
   4   regarding his personal observations of the Decedent, as well as his observations,
   5   diagnosis, treatment, prognosis during his encounter with the Decedent on February
   6   26, 2016.     To the extent that Dr. Propst is unavailable to testify in person,
   7   CoreCivic Defendants reserve the right to designate and present testimony from his
   8   November 15, 2017 Videotaped Deposition in this matter, as well as admit any
   9   deposition exhibits which are discussed within any designated portions of that
  10   deposition.
  11                 11.   Edith Lederman, M.D.
  12         Dr. Lederman was, at all relevant times, employed by Defendant United
  13   States and a medical provider at OMDC. Dr. Lederman may be called to testify
  14   regarding her contemporary review and approval of medical entries pertaining to
  15   Decedent during his detention at OMDC. To the extent that Dr. Lederman is
  16   unavailable to testify in person, CoreCivic Defendants reserve the right to designate
  17   and present testimony from her November 29, 2017 Videotaped Deposition in this
  18   matter, as well as admit any deposition exhibits which are discussed within any
  19   designated portions of that deposition.
  20                 12.   CDR Chiara Rodriquez, R.N.
  21         CDR Rodriguez was, at all relevant times, employed by Defendant United
  22   States. She may be called to testify regarding her personal knowledge regarding the
  23   IHSC mortality review regarding the Decedent, as well as documents she either
  24   contemporaneously prepared or relied upon during that review. To the extent that
  25   Investigator Rodriquez is unavailable to testify in person, CoreCivic Defendants
  26   reserve the right to designate and present testimony from her March 26, 2018
  27   Videotaped Deposition in this matter, as well as admit any deposition exhibits
  28   which are discussed within any designated portions of that deposition.
       CoreCivic’s Rule 26(a)(3) Disclosure    9        3:17-cv-00569-AJB-NLS
Case 3:17-cv-00569-AJB-NLS Document 158 Filed 06/17/21 PageID.3349 Page 10 of 22



   1                 13.    Armando Mejia or other designated Custodian of Records
                            Scripps Mercy Hospital Chula Vista
   2                        435 H Street
                            Chula Vista, California 91910
   3                        (760) 663-7746
   4                 Mr. Mejia (or another designated Custodian of Records) may be called
   5   to testify if Plaintiff objects to the authenticity or foundation of any document
   6   CoreCivic Defendants seek to introduce into evidence obtained from Scripps Mercy
   7   Hospital Chula Vista bearing production numbers CC-CS000902 through CC-
   8   CS0001287.
   9                 14.    Emily McMullen or other designated Custodian of Records
                            San Diego County Medical Examiner’s Office
  10                        5570 Overland Avenue, Suite 101
                            San Diego, California 92123-1206
  11                        (856) 694-2895
  12                 Ms. McMullen (or another designated Custodian of Records) may be
  13   called to testify if Plaintiff objects to the authenticity or foundation of any
  14   document CoreCivic Defendants seek to introduce into evidence obtained from the
  15   San Diego County Medical Examiner’s Office bearing production numbers
  16   CC-CS001288 through CC-CS0001316.
  17                 15.    Estela Nava or other designated Custodian of Records
                            Ventura County Sheriff’s Office
  18                        800 S. Victoria Avenue
                            Venture, California 93009
  19                        (805) 654-2380
  20                 Ms. Nava (or another designated Custodian of Records) may be called
  21   to testify if Plaintiff objects to the authenticity or foundation of any document
  22   CoreCivic Defendants seek to introduce into evidence obtained from the Ventura
  23   County Sheriff’s Office bearing production numbers CC-CS002029 through
  24   CC-CS002031.
  25
  26
  27
  28
       CoreCivic’s Rule 26(a)(3) Disclosure     10       3:17-cv-00569-AJB-NLS
Case 3:17-cv-00569-AJB-NLS Document 158 Filed 06/17/21 PageID.3350 Page 11 of 22



   1                16.    Sandra F. Bess or other designated Custodian of Records
                           Yakima County Department of Corrections
   2                       111 N. Front Street
                           Yakima, Washington, 98901
   3                       (509) 574-1700
   4                Ms. Bess (or another designated Custodian of Records) may be called
   5   to testify if Plaintiff objects to the authenticity or foundation of any document
   6   CoreCivic Defendants seek to introduce into evidence obtained from the Yakima
   7   County Department of Corrections bearing production numbers CC-CS001348
   8   through CC-CS0001395.
   9                17.    Investigator R. Rivera or other designated Custodian of Records
  10                Investigator Rivera (or another designated Custodian of Records), is a
  11   CoreCivic employee at OMDC and may be called to testify if Plaintiff objects to
  12   the authenticity or foundation of any audio recordings obtained from the Detainee
  13   Telephone System at OMDC bearing production numbers CC-CS000602 through
  14   CC-CS000606.. In addition, as Custodian of Records, Investigator Rivera may also
  15   be called to testify regarding the retention period of the video surveillance system at
  16   OMDC.
  17                18.    Andrea Cincotta or other designated Custodian of Records
                           Day Translations
  18                       415 Madison Avenue, 15th Floor
                           New York, New York 10017
  19                       (800) 969-6853
  20                Ms. Cincotta (or another designated Custodian of Records) may be
  21   called to testify if Plaintiff objects to the authenticity or accuracy of any translation
  22   CoreCivic Defendants seek to introduce into evidence prepared by Day
  23   Translations bearing production numbers CC-CS001403 through CC-CS001927.
  24                19.    Gary M. Vilke, M.D., FACEP, FAAEM
  25                       11582 Normanton Way
                           San Diego, California 92131
  26                       (619) 666-8643

  27                Dr. Vilke is a board-certified emergency department physician with
  28   substantial experience in correctional medicine. He may be called to testify
       CoreCivic’s Rule 26(a)(3) Disclosure   11      3:17-cv-00569-AJB-NLS
Case 3:17-cv-00569-AJB-NLS Document 158 Filed 06/17/21 PageID.3351 Page 12 of 22



   1   regarding his expert opinion that Decedent had daily access to medical care with
   2   detained at OMDC. Dr. Vilke’s proposed testimony is more fully described in his
   3   Expert Report disclosed by the United States.
   4   II.    DESIGNATION OF THOSE WINTESSES WHOSE TESTIMONY
              THE PARTY EXPECTS TO PRESENT BY DEPOSITION.3 4
   5
                     1.     Alejandro Chavez (February 19, 2018)
   6
                     2.     Paula-Garcia Rivera (May 23, 2018)
   7
       III.   IDENTIFICATION OF EACH DOCUMENT OR OTHER EXHIBIT,
   8          INCLUDING SUMMARIES OF OTHER EVIDENCE.
   9          A.     Documents and Other Exhibits that CoreCivic Defendants Expect
                     to Offer at Trial.
  10
                     1.     Otay Mesa Detention Center Detainee Handbook (2016 English
  11                        Version) (CC-CS000069 through CC-CS000106)
  12                 2.     Otay Mesa Detention Center Detainee Orientation Video
                            (CC-CS000148).
  13
                     3.     Kronos Time Report for DO David Landin, for the period from
  14                        February 11-26, 2016 (CC-CS000611 through CC-CS000613).
  15                 4.     Excerpted redacted pages of OMDC J-Pod Logbook for the
                            period from February 11, 2016 through February 26, 2016
  16                        (CC-CS000191 through CC-CS000285).
  17                 5.     OMDC Detainee Posting titled, “How to Access Health Services
                            / Como Acceder a lost Servios de Salud” (USA-D-002695).
  18
              B.     Documents and Other Exhibits that CoreCivic Defendants May
  19                 Offer If the Need Arises.
  20                 1.     Otay Mesa Detention Center Detainee Handbook (2016 Spanish
                            Version) (CC-CS000107 through CC-CS000147).
  21
                     2.     Unredacted complete original OMDC J-Pod Logbook for the
  22                        period from January 25, 2016 through March 6, 2016 (from
                            which pages produced as CC-CS000191 through CC-CS000285
  23                        were obtained).
  24
              3
               All depositions were taken stenographically. In addition, CoreCivic
  25   Defendants may offer at trial any deposition exhibits discussed within any
       designated portions of these depositions.
  26          4
                 CoreCivic Defendants do not waive their right to counter-designate any
  27   deposition Plaintiff intends to offer. Further, to the extent that any witness CoreCivic
       identified in Section is learned to be unavailable, CoreCivic reserves the right to substitute
  28   deposition designations in lieu of live testimony.
       CoreCivic’s Rule 26(a)(3) Disclosure         12        3:17-cv-00569-AJB-NLS
Case 3:17-cv-00569-AJB-NLS Document 158 Filed 06/17/21 PageID.3352 Page 13 of 22



   1                 3.     Excerpted redacted page of OMDC Medical Logbook for the
                            period from February 11, 2016 through February 26, 2016
   2                        (CC-CS000455 through CC-CS000574).
   3                 4.     Unredacted complete original OMDC Medical Logbook for the
                            period from February 7, 2016 through March 16, 2016
   4                        March 16, 2016 (from which pages produced as CC-CS000455
                            through CC-CS000574 were obtained).
   5
                     5.     Excerpt of OMDC Central Control Logbook, dated February 26,
   6                        2016 (CC-CS000575 through CC-CS000576).
   7                 6.     Unredacted complete original OMDC Central Control Logbook
                            (from which pages produced as CC-CS000575 through
   8                        CC-CS000576 were obtained).
   9                 7.     Chronological Compilation of non-duplicative OMDC Daily
                            Shift Rosters for the period from February 11-26, 2016 (various
  10                        pages from CC-CS000614 through CC-CS000712).
  11                 8.     OMDC Detention File for Gerardo                  Cruz-Sanchez
                            (CC-CS000154 through CC-CS000190).
  12
                     9.     USM-129 Individual Custody/Detention Report for Gerardo
  13                        Cruz-Sanchez (USA-D-000458 through USA-D-000460).
  14                 10.    USCIS A-File for Gerardo Cruz-Sanchez (USA-D-001789
                            through USA-D-001983).
  15
                     11.    BOP Medical File for Gerardo Cruz-Sanchez (USA-D-002279
  16                        through USA-D-002285)
  17                 12.    IHSC Medical File for Gerardo Cruz-Sanchez (USA-D-001073
                            through USA-D-001152).
  18
                     13.    IHSC Report of Sick Call Response, dated February 12-17, 2016
  19                        (USA-D-003475 through USA-D-003481).
  20                 14.    E-mail with attachment from Capt. Schneider, dated February
                            17, 2016, with a subject of FW: KOP for 2/18/16 delivery
  21                        (CC-CS000580 through CC-CS000594).
  22                 15.    E-mail with attachment from Capt Schneider, dated February
                            19, 2016, with a subject of FW: Clinic Lists (CC-CS000595
  23                        through CC-CS000599).
  24                 16.    Scripps Mercy Hospital Chila Vista medical records pertaining
                            to    Gerardo   Cruz-Sanchez      (CC-CS000902       through
  25                        CC-CS001287).
  26                 17.    San Diego County Medical Examiner’s Office records
                            pertaining to Gerardo Cruz-Sanchez (CC-CS001288 through
  27                        CC-CS001316).
  28
       CoreCivic’s Rule 26(a)(3) Disclosure     13       3:17-cv-00569-AJB-NLS
Case 3:17-cv-00569-AJB-NLS Document 158 Filed 06/17/21 PageID.3353 Page 14 of 22



   1                 18.    USMS Prisoner Medical Request, acknowledged March 4, 2016,
                            regarding Gerardo Cruz-Sanchez (USA-D-002745 through
   2                        USA-D-002746).
   3                 19.    IHSC Daily Assignment and Shift Report for February 26, 2016
                            (USA-D-004269).
   4
                     20.    Handwritten notes of interview of Noe Lopez by Chiara
   5                        Rodriguez (USA-D-003520 through USA-D-003522).
   6                 21.    Handwritten notes of interview of Jennifer Moreno by Chiara
                            Rodriguez (USA-D-003523 through USA-D-003524).
   7
                     22.    ICE Mortality Review Fact-Finder Report (USA-D-003482
   8                        through USA-D-003485)
   9                 23.    Curriculum Vitae of Owen J. Murray, D.O., MBA.
  10                 24.    Initial Expert Report of Owen J. Murray, D.O., MBA.
  11                 25.    Expert Rebuttal Report of Owen J. Murray, D.O., MBA.
  12                 26.    Curriculum Vitae of Joseph B. Marzouk, M.D. FACP.
  13                 27.    Expert Rebuttal Report of Joseph B. Marzouk, M.D. FACP.
  14                 28.    Curriculum Vitae of Gary M. Vilke, M.D., FACEP, FAAEM
  15                 29.    Expert Report of Gary M. Vilke, M.D. FACEP, FAAEM
  16                 30.    Ventura County Sheriff’s Department records pertaining to
                            Gerardo Cruz-Sanchez (CC-CS002029 through CC-CS002031).
  17
                     31.    Yakima County Department of Corrections records pertaining to
  18                        Gerardo Cruz-Sanchez (CC-CS001348 through CC-CS001395).
  19                 32.    Certified transcript and translation of material witness interview
                            of Gerardo Cruz-Sanchez conducted on February 11, 2016
  20                        (CC-CS001904 through CC-CS001927, and CC-CS001903),
                            along with corresponding video recording produced by counsel
  21                        for Plaintiff on November 8, 2017 (file: VIDEO-02.avi).
  22                 33.    Amended Complaint for Violation of 8 USC 1324(a)(2)(B)(iii).,
                            Bringing in Unlawful Aliens Without Presentation; and, 18 USC
  23                        1544, Misuse of Passport, filed in S.D. Cal. case no. 3:16-cr-
                            00405-BAS, United States v. Juan Carlos Ortega-Gonzalez
  24                        (CC-CS000011 through CC-CS000014).
  25                 34.    Order and Conditions of Material Witness Pretrial Release: Bail
                            for Gerardo Cruz-Sanchez, filed in S.D. Cal. case no. 3:16-cr-
  26                        00405-BAS, United States v. Juan Carlos Ortega-Gonzalez
                            (CC-CS000017).
  27
  28
       CoreCivic’s Rule 26(a)(3) Disclosure      14        3:17-cv-00569-AJB-NLS
Case 3:17-cv-00569-AJB-NLS Document 158 Filed 06/17/21 PageID.3354 Page 15 of 22



   1                 35.    Motion for Video Deposition and Subsequent Voluntary
                            Departure of Material Witnesses, filed in S.D. Cal. case no.
   2                        3:16-cr-00405-BAS, United States v. Juan Carlos Ortega-
                            Gonzalez (CC-CS000023 through CC-CS000035).
   3
                     36.    Marriage Certificate, registered January 18, 1983 (P091).
   4
                     37.    SF-95 Claim for Damage, Injury or Death, filed on behalf of
   5                        Paula Rivera on August 24, 2016 (USA-D-001065 through
                            USA-D-001068).
   6
                     38.    Statement of D. Landin (CC-CS000429).
   7
                     39.    Daily Visitation Log for Gerardo Cruz-Sanchez, during the
   8                        period from 2/1/2016 to 3/29/2017 (CC-CS000153)
   9                 40.    E-mail from Danielle Leyva, dated May 31, 2017 with a subject
                            of Civil Matter (USA-D-001543).
  10
                     41.    Six Photographs of various OMDC personnel (CC-CS004150
  11                        through CC-CS004156).
  12                 42.    USCIS A-File for Alejandro Chavez-Lopez (USA-D-003942
                            through USA-D-004235).
  13
                     43.    IHSC Medical Records for Alejandro                Chavez-Lopez
  14                        (USA-D-004329 through USA-D-004365).
  15                 44.    Audio File List of Calls Placed from OMDC by Alejandro
                            Chavez-Lopez (CC-CS000603 through CC-CS000606).
  16
                     45.    Certified transcript and translation of telephone call placed by
  17                        Alejandro Chavez-Lopez at 7:40 PM on February 11, 2016 to
                            818-310-6625 (CC-CS001889 through CC-CS001899, and
  18                        CC-CS001903), along with corresponding audio recording
                            (CC-CS000602, file: 83_CHAVEZ-LOPEZ_818-310-6625_02-
  19                        11-16_1940.mp3).
  20                 46.    Certified transcript and translation of telephone call placed by
                            Alejandro Chavez-Lopez at 6:55 PM on February 12, 2016 to
  21                        818-310-6625 (CC-CS001872 through CC-CS001884, and
                            CC-CS001903), along with corresponding audio recording
  22                        (CC-CS000602, file: 81_CHAVEZ-LOPEZ_818-310-6625_02-
                            12-16_1855.mp3).
  23
                     47.    Certified transcript and translation of telephone call placed by
  24                        Alejandro Chavez-Lopez at 9:00 PM on February 12, 2016 to
                            818-310-6625 (CC-CS001859 through CC-CS001871, and
  25                        CC-CS001903), along with corresponding audio recording
                            (CC-CS000602, file: 80_CHAVEZ-LOPEZ_818-310-6625_02-
  26                        12-16_2111.mp3).
  27
  28
       CoreCivic’s Rule 26(a)(3) Disclosure      15       3:17-cv-00569-AJB-NLS
Case 3:17-cv-00569-AJB-NLS Document 158 Filed 06/17/21 PageID.3355 Page 16 of 22



   1               48.    Certified transcript and translation of telephone call placed by
                          Alejandro Chavez-Lopez at 1:17 PM on February 13, 2016 to
   2                      011-52-3511002390 (CC-CS001850 through CC-CS001856,
                          and CC-CS001903), along with corresponding audio recording
   3                      (CC-CS000602,          file:      78_CHAVEZ-LOPEZ_011-52-
                          3511002390_02-13-16_1317.mp3).
   4
                   49.    Certified transcript and translation of telephone call placed by
   5                      Alejandro Chavez-Lopez at 9:15 PM on February 13, 2016 to
                          818-310-6625 (CC-CS001826 through CC-CS001840, and
   6                      CC-CS001903), along with corresponding audio recording
                          (CC-CS000602, file: 76_CHAVEZ-LOPEZ_818-310-6625_02-
   7                      13-16_2115.mp3).
   8               50.    Certified transcript and translation of telephone call placed by
                          Alejandro Chavez-Lopez at 9:53 AM on February 14, 2016 to
   9                      818-310-6625 (CC-CS001818 through CC-CS001825, and
                          CC-CS001903), along with corresponding audio recording
  10                      (CC-CS000602, file: 75_CHAVEZ-LOPEZ_818-310-6625_02-
                          14-16_0953.mp3).
  11
                   51.    Certified transcript and translation of telephone call placed by
  12                      Alejandro Chavez-Lopez at 7:21 PM on February 14, 2016 to
                          011-52-3511002390 (CC-CS001811 through CC-CS001817,
  13                      and CC-CS001903), along with corresponding audio recording
                          (CC-CS000602,          file:      74_CHAVEZ-LOPEZ_011-52-
  14                      3511002390_02-14-16_1921.mp3).
  15               52.    Certified transcript and translation of telephone call placed by
                          Alejandro Chavez-Lopez at 8:55 PM on February 14, 2016 to
  16                      818-310-6625 (CC-CS001800 through CC-CS001810, and
                          CC-CS001903), along with corresponding audio recording
  17                      (CC-CS000602, file: 73_CHAVEZ-LOPEZ_818-310-6625_02-
                          14-16_2035.mp3).
  18
                   53.    Certified transcript and translation of telephone call placed by
  19                      Alejandro Chavez-Lopez at 1:31 PM on February 15, 2016 to
                          619-843-6399 (CC-CS001793 through CC-CS001795, and
  20                      CC-CS001903), along with corresponding audio recording
                          (CC-CS000602, file: 71_CHAVEZ-LOPEZ_619-843-6399_02-
  21                      15-16_1331.mp3).
  22               54.    Certified transcript and translation of telephone call placed by
                          Alejandro Chavez-Lopez at 5:36 PM on February 15, 2016 to
  23                      011-52-3511002390 (CC-CS001790 through CC-CS001792,
                          and CC-CS001903), along with corresponding audio recording
  24                      (CC-CS000602,          file:      70_CHAVEZ-LOPEZ_011-52-
                          3511002390_02-15-16_1736.mp3).
  25
                   55.      Certified transcript and translation of telephone call placed by
  26                        Alejandro Chavez-Lopez at 7:06 PM on February 15, 2016 to
                            818-310-6625 (CC-CS001785 through CC-CS001789, and
  27                        CC-CS001903), along with corresponding audio recording
                            (CC-CS000602, file: 69_CHAVEZ-LOPEZ_818-310-6625_02-
  28                        15-16_1906.mp3).
       CoreCivic’s Rule 26(a)(3) Disclosure       16       3:17-cv-00569-AJB-NLS
Case 3:17-cv-00569-AJB-NLS Document 158 Filed 06/17/21 PageID.3356 Page 17 of 22



   1               56.    Certified transcript and translation of telephone call placed by
                          Alejandro Chavez-Lopez at 7:32 PM on February 15, 2016 to
   2                      818-310-6625 (CC-CS001761 through CC-CS001781, and
                          CC-CS001903), along with corresponding audio recording
   3                      (CC-CS000602, file: 67_CHAVEZ-LOPEZ_818-310-6625_02-
                          15-16_1932.mp3).
   4
                   57.    Certified transcript and translation of telephone call placed by
   5                      Alejandro Chavez-Lopez at 11:30 AM on February 16, 2016 to
                          619-231-8414 (CC-CS001757 through CC-CS001758, and
   6                      CC-CS001903), along with corresponding audio recording
                          (CC-CS000602, file: 65_CHAVEZ-LOPEZ_619-231-8414_02-
   7                      16-16_1130.mp3).
   8               58.    Certified transcript and translation of telephone call placed by
                          Alejandro Chavez-Lopez at 11:35 AM on February 16, 2016 to
   9                      619-308-9957 (CC-CS001755 through CC-CS001756, and
                          CC-CS001903), along with corresponding audio recording
  10                      (CC-CS000602, file: 64_CHAVEZ-LOPEZ_619-308-9957_02-
                          16-16_1135.mp3).
  11
                   59.    Certified transcript and translation of telephone call placed by
  12                      Alejandro Chavez-Lopez at 7:33 PM on February 16, 2016 to
                          011-52-3511002390 (CC-CS001745 through CC-CS001750,
  13                      and CC-CS001903), along with corresponding audio recording
                          (CC-CS000602,          file:      62_CHAVEZ-LOPEZ_011-52-
  14                      3511002390_02-16-16_1933.mp3).
  15               60.    Certified transcript and translation of telephone call placed by
                          Alejandro Chavez-Lopez at 7:44 PM on February 16, 2016 to
  16                      818-310-6625 (CC-CS001731 through CC-CS001744, and
                          CC-CS001903), along with corresponding audio recording
  17                      (CC-CS000602, file: 61_CHAVEZ-LOPEZ_818-310-6625_02-
                          16-16_1944.mp3).
  18
                   61.    Certified transcript and translation of telephone call placed by
  19                      Alejandro Chavez-Lopez at 11:42 AM on February 17, 2016 to
                          619-308-9957 (CC-CS001728 through CC-CS001730, and
  20                      CC-CS001903), along with corresponding audio recording
                          (CC-CS000602, file: 60_CHAVEZ-LOPEZ_619-308-9957_02-
  21                      17-16_1142.mp3).
  22               62.    Certified transcript and translation of telephone call placed by
                          Alejandro Chavez-Lopez at 2:42 PM on February 17, 2016 to
  23                      818-310-6625 (CC-CS001717 through CC-CS001725, and
                          CC-CS001903), along with corresponding audio recording
  24                      (CC-CS000602, file: 58_CHAVEZ-LOPEZ_818-310-6625_02-
                          17-16_1442.mp3).
  25
                   63.      Certified transcript and translation of telephone call placed by
  26                        Alejandro Chavez-Lopez at 8:27 PM on February 17, 2016 to
                            818-310-6625 (CC-CS001688 through CC-CS001711, and
  27                        CC-CS001903), along with corresponding audio recording
                            (CC-CS000602, file: 56_CHAVEZ-LOPEZ_818-310-6625_02-
  28                        17-16_2027.mp3).
       CoreCivic’s Rule 26(a)(3) Disclosure       17       3:17-cv-00569-AJB-NLS
Case 3:17-cv-00569-AJB-NLS Document 158 Filed 06/17/21 PageID.3357 Page 18 of 22



   1               64.    Certified transcript and translation of telephone call placed by
                          Alejandro Chavez-Lopez at 9:05 AM on February 18, 2016 to
   2                      818-310-6625 (CC-CS001684 through CC-CS001687, and
                          CC-CS001903), along with corresponding audio recording
   3                      (CC-CS000602, file: 55_CHAVEZ-LOPEZ_818-310-6625_02-
                          18-16_0905.mp3).
   4
                   65.    Certified transcript and translation of telephone call placed by
   5                      Alejandro Chavez-Lopez at 7:54 PM on February 18, 2016 to
                          818-310-6625 (CC-CS001670 through CC-CS001677, and
   6                      CC-CS001903), along with corresponding audio recording
                          (CC-CS000602, file: 51_CHAVEZ-LOPEZ_818-310-6625_02-
   7                      18-16_1954.mp3).
   8               66.    Certified transcript and translation of telephone call placed by
                          Alejandro Chavez-Lopez at 10:00 AM on February 19, 2016 to
   9                      818-310-6625 (CC-CS001667 through CC-CS001669, and
                          CC-CS001903), along with corresponding audio recording
  10                      (CC-CS000602, file: 50_CHAVEZ-LOPEZ_818-310-6625_02-
                          19-16_1000.mp3).
  11
                   67.    Certified transcript and translation of telephone call placed by
  12                      Alejandro Chavez-Lopez at 4:47 PM on February 19, 2016 to
                          011-52-13511661389 (CC-CS001658 through CC-CS001666,
  13                      and CC-CS001903), along with corresponding audio recording
                          (CC-CS000602,          file:      49_CHAVEZ-LOPEZ_011-52-
  14                      13511661389_02-19-16_1647.mp3).
  15               68.    Certified transcript and translation of telephone call placed by
                          Alejandro Chavez-Lopez at 5:24 PM on February 19, 2016 to
  16                      011-52-13511661389 (CC-CS001641 through CC-CS001657,
                          and CC-CS001903), along with corresponding audio recording
  17                      (CC-CS000602,          file:      48_CHAVEZ-LOPEZ_011-52-
                          13511661389_02-19-16_1724.mp3).
  18
                   69.    Certified transcript and translation of telephone call placed by
  19                      Alejandro Chavez-Lopez at 7:20 PM on February 19, 2016 to
                          011-52-4433242343 (CC-CS001626 through CC-CS001631,
  20                      and CC-CS001903), along with corresponding audio recording
                          (CC-CS000602,          file:      46_CHAVEZ-LOPEZ_011-52-
  21                      4433242343_02-19-16_1920.mp3).
  22               70.    Certified transcript and translation of telephone call placed by
                          Alejandro Chavez-Lopez at 8:38 PM on February 19, 2016 to
  23                      818-310-6625 (CC-CS001615 through CC-CS001625, and
                          CC-CS001903), along with corresponding audio recording
  24                      (CC-CS000602, file: 45_CHAVEZ-LOPEZ_818-310-6625_02-
                          19-16_2033.mp3).
  25
                   71.      Certified transcript and translation of telephone call placed by
  26                        Alejandro Chavez-Lopez at 8:27 PM on February 20, 2016 to
                            818-310-6625 (CC-CS001567 through CC-CS001596, and
  27                        CC-CS001903), along with corresponding audio recording
                            (CC-CS000602, file: 40_CHAVEZ-LOPEZ_818-310-6625_02-
  28                        20-16_2027.mp3).
       CoreCivic’s Rule 26(a)(3) Disclosure       18       3:17-cv-00569-AJB-NLS
Case 3:17-cv-00569-AJB-NLS Document 158 Filed 06/17/21 PageID.3358 Page 19 of 22



   1               72.    Certified transcript and translation of telephone call placed by
                          Alejandro Chavez-Lopez at 10:17 AM on February 21, 2016 to
   2                      818-310-6625 (CC-CS001564 through CC-CS001566, and
                          CC-CS001903), along with corresponding audio recording
   3                      (CC-CS000602, file: 39_CHAVEZ-LOPEZ_818-310-6625_02-
                          21-16_1017.mp3).
   4
                   73.    Certified transcript and translation of telephone call placed by
   5                      Alejandro Chavez-Lopez at 7:12 PM on February 21, 2016 to
                          818-310-6625 (CC-CS001535 through CC-CS001563, and
   6                      CC-CS001903), along with corresponding audio recording
                          (CC-CS000602, file: 38_CHAVEZ-LOPEZ_818-310-6625_02-
   7                      21-16_1912.mp3).
   8               74.    Certified transcript and translation of telephone call placed by
                          Alejandro Chavez-Lopez at 10:26 AM on February 22, 2016 to
   9                      818-310-6625 (CC-CS001525 through CC-CS001534, and
                          CC-CS001903), along with corresponding audio recording
  10                      (CC-CS000602, file: 37_CHAVEZ-LOPEZ_818-310-6625_02-
                          22-16_1026.mp3).
  11
                   75.    Certified transcript and translation of telephone call placed by
  12                      Alejandro Chavez-Lopez at 7:55 PM on February 22, 2016 to
                          818-310-6625 (CC-CS001486 through CC-CS001511, and
  13                      CC-CS001903), along with corresponding audio recording
                          (CC-CS000602, file: 32_CHAVEZ-LOPEZ_818-310-6625_02-
  14                      22-16_1955.mp3).
  15               76.    Certified transcript and translation of telephone call placed by
                          Alejandro Chavez-Lopez at 7:43 PM on February 23, 2016 to
  16                      818-310-6625 (CC-CS001467 through CC-CS001482, and
                          CC-CS001903), along with corresponding audio recording
  17                      (CC-CS000602, file: 29_CHAVEZ-LOPEZ_818-310-6625_02-
                          23-16_2014.mp3).
  18
                   77.    Certified transcript and translation of telephone call placed by
  19                      Alejandro Chavez-Lopez at 10:20 AM on February 24, 2016 to
                          818-310-6625 (CC-CS001457 through CC-CS001466, and
  20                      CC-CS001903), along with corresponding audio recording
                          (CC-CS000602, file: 28_CHAVEZ-LOPEZ_818-310-6625_02-
  21                      24-16_1020.mp3).
  22               78.    Certified transcript and translation of telephone call placed by
                          Alejandro Chavez-Lopez at 7:47 PM on February 24, 2016 to
  23                      818-310-6625 (CC-CS001447 through CC-CS001456, and
                          CC-CS001903), along with corresponding audio recording
  24                      (CC-CS000602, file: 27_CHAVEZ-LOPEZ_818-310-6625_02-
                          24-16_1947.mp3).
  25
                   79.      Certified transcript and translation of telephone call placed by
  26                        Alejandro Chavez-Lopez at 10:42 AM on February 25, 2016 to
                            818-310-6625 (CC-CS001445 through CC-CS001446, and
  27                        CC-CS001903), along with corresponding audio recording
                            (CC-CS000602, file: 26_CHAVEZ-LOPEZ_818-310-6625_02-
  28                        25-16_1042.mp3).
       CoreCivic’s Rule 26(a)(3) Disclosure       19       3:17-cv-00569-AJB-NLS
Case 3:17-cv-00569-AJB-NLS Document 158 Filed 06/17/21 PageID.3359 Page 20 of 22



   1                 80.    Certified transcript and translation of telephone call placed by
                            Alejandro Chavez-Lopez at 7:59 PM on February 25, 2016 to
   2                        818-310-6625 (CC-CS001427 through CC-CS001444, and
                            CC-CS001903), along with corresponding audio recording
   3                        (CC-CS000602, file: 25_CHAVEZ-LOPEZ_818-310-6625_02-
                            25-16_1959.mp3).
   4
                     81.    Certified transcript and translation of telephone call placed by
   5                        Alejandro Chavez-Lopez at 10:20 AM on February 26, 2016 to
                            818-310-6625 (CC-CS001424 through CC-CS001426, and
   6                        CC-CS001903), along with corresponding audio recording
                            (CC-CS000602, file: 24_CHAVEZ-LOPEZ_818-310-6625_02-
   7                        26-16_1020.mp3).
   8                 82.    Certified transcript and translation of telephone call placed by
                            Alejandro Chavez-Lopez at 1:12 PM on February 26, 2016 to
   9                        011-52-13511661389 (CC-CS001419 through CC-CS001422,
                            and CC-CS001903), along with corresponding audio recording
  10                        (CC-CS000602,          file:      22_CHAVEZ-LOPEZ_011-52-
                            13511661389_02-26-16_1312.mp3).
  11
                     83.    Certified transcript and translation of telephone call placed by
  12                        Alejandro Chavez-Lopez at 2:12 PM on February 26, 2016 to
                            011-52-13511002390 (CC-CS001416 through CC-CS001418,
  13                        and CC-CS001903), along with corresponding audio recording
                            (CC-CS000602,          file:      21_CHAVEZ-LOPEZ_011-52-
  14                        13511002390_02-26-16_1412.mp3).
  15                 84.    Certified transcript and translation of telephone call placed by
                            Alejandro Chavez-Lopez at 8:23 PM on February 26, 2016 to
  16                        818-310-6625 (CC-CS001403 through CC-CS001415, and
                            CC-CS001903), along with corresponding audio recording
  17                        (CC-CS000602, file: 20_CHAVEZ-LOPEZ_818-310-6625_02-
                            26-16_2023.mp3).
  18
                     85.    Certified transcript and translation of telephone call placed by
  19                        Alejandro Chavez-Lopez at 8:25 PM on March 3, 2016 to 818-
                            310-6625 (CC-CS001396 through CC-CS001402, and
  20                        CC-CS001903), along with corresponding audio recording
                            (CC-CS000602, file: 02_CHAVEZ-LOPEZ_818-310-6625_03-
  21                        03-16_2025.mp3).
  22                 86.    Records obtained from the 214th District Court (Nueces County,
                            Texas) in case No. 02 CR 3331 F, State of Texas v. Alejandro
  23                        Lopez Chavez (CC-CS001329 through CC-CS001347).
  24                 87.    Order of Detention of Material Witness's Waiver of Bail
                            Pending Trial for Alejandro Chavez-Lopez, filed in S.D. Cal.
  25                        case no. 3:16-cr-00405-BAS, United States v. Juan Carlos
                            Ortega-Gonzalez (CC-CS000036 through CC-CS000037).
  26
                     88.    Roger Clark’s Amended Response to Defendant CoreCivic’s
  27                        Subpoena for Documents, dated August 10, 2018, with
                            attachments.
  28
       CoreCivic’s Rule 26(a)(3) Disclosure      20       3:17-cv-00569-AJB-NLS
Case 3:17-cv-00569-AJB-NLS Document 158 Filed 06/17/21 PageID.3360 Page 21 of 22



   1                 89.    Dr. Todd Wilcox’s Response to Defendant CoreCivic’s
                            Subpoena for Documents, dated August 10, 2018, with
   2                        attachments.
   3                 90.    CoreCivic Training File for D. Landin (CC-CS000286 through
                            CC-CS000414)
   4
                     91.     E-Learning Program Design Storyboard/Worksheet for
   5                        CoreCivic In-Service Training Course “WBT00015, Medical
                            and    Psychiatric   Referral”   (CC-CS000415   through
   6                        CC-CS000424).
   7          Dated: June 17, 2021            By /s/ Ashlee B. Hesman
                                                Daniel P. Struck, Pro Hac Vice
   8                                            Ashlee B. Hesman, Pro Hac Vice
                                                Timothy M. Ray, Pro Hac Vice
   9                                            STRUCK LOVE BOJANOWSKI & ACEDO, PLC
                                                3100 West Ray Road, Suite 300
  10                                            Chandler, Arizona 85226
  11                                            LAW OFFICE OF ETHAN H. NELSON
                                                Ethan H. Nelson, CA Bar #262448
  12                                            4 Park Plaza, Suite 1025
                                                Irvine, California 92614
  13
                                                Attorneys for Defendants CoreCivic, Inc.
  14                                            and Landin
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
       CoreCivic’s Rule 26(a)(3) Disclosure      21      3:17-cv-00569-AJB-NLS
Case 3:17-cv-00569-AJB-NLS Document 158 Filed 06/17/21 PageID.3361 Page 22 of 22



   1                               CERTIFICATE OF SERVICE
   2                 The undersigned hereby certifies that a true and correct copy of the
   3   above and foregoing document has been served on June 17, 2021, to all counsel of
   4   record who are deemed to have consented to electronic service via the Court’s
   5   CM/ECF system per Civil Local Rule 5.4.
   6
              Dated: June 17, 2021            By s/ Ashlee B. Hesman
   7                                            Ashlee B. Hesman
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
       CoreCivic’s Rule 26(a)(3) Disclosure      22       3:17-cv-00569-AJB-NLS
